Citation Nr: 1627213	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-13 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS). 

2.  Entitlement to service connection for residuals of a heat injury. 


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The appellant served with the Oregon National Guard from February 1994 to February 2000 and had active duty for training (ACDUTRA) from June 1995 to August 1995 and in June 1998 with the Oregon National Guard, with additional unverified service periods.  The appellant does not contend that he had active duty service, and no active duty service is shown.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2013, the appellant testified at a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims file.   

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he is entitled to service connection for MS.  He asserts that he developed symptoms of MS, specifically several instances of heat exhaustion, during a period of ACDUTRA, which was ultimately diagnosed post-service.  Alternatively, he asserts that the residuals of heat injuries sustained during a period of ACDUTRA include the development of MS.  

In September 2013, the Board remanded the matters to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The appellant was afforded a VA examination in November 2014 where the examiner noted the appellant's diagnosis of MS.  The examiner opined that the appellant's claimed condition was less likely than not incurred in or caused by service.  The examiner reasoned,

Documentation supports that the [appellant] did experience heat exhaustion during training on at least on occasion but the severity of the event (hospitalizations for one week) is not supported by review of the STR's [service treatment records] and documentation in VBMS.  It is clear he was treated with hydration therapy.  This occurred in 1998, and his diagnosis of MS occurred in 2006 after his first symptoms which was optic neuritis.  It is medically unlikely that his heat exhaustion as experienced in 1998 caused or contributed to his MS, and it is equally unlikely that his heat intolerance as experienced during basic training was a first symptom of MS.  

The Board finds deficiencies with the examiner's report.  First, the examiner notes that the appellant experienced and was treated for heat exhaustion in 1998, but did not comment on the other instances of heat exhaustion in the service treatment records.  In that regard, in the margin of the June 1998 record of heat exhaustion, there were notes (written in the same handwriting as the service treatment notes) that the appellant was treated for a "heat stroke in basic [training] 6/94 Ft. Benning, GA."  Also, it indicates that the appellant was treated for "heat exhaustion" at Fort Benning a year later in advanced individual training (AIT).  Further, it indicates that while sitting in sun at Ft. Lewis, Washington during active duty for training, the appellant developed left shoulder pain radiating to arm.  Treatment records from August 1995 at the Madigan facility in Washington indicate that the appellant was sitting in a foxhole when he experienced symptoms of a rapid heartbeat.  Inpatient treatment records from Martin Army Hospital indicate that the appellant was treated for a week in July 1995 with complaints of dizziness, fever, tiredness, sore throat and stuffiness.  Lastly, the examiner did not provide any rationale for the conclusion reached.  She stated that the one incident of heat exhaustion was not related to MS or vice versa without any supporting rationale.  The AO did not comply with the Board's remand in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Therefore, the Board finds that a remand is necessary to obtain an addendum medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the November 2014 VA examiner (or suitable substitute if that medical professional is not available) regarding the appellant's claims.  The appellant's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to offer an opinion as the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the appellant's multiple sclerosis initially manifested during or is otherwise etiologically related to ACDUTRA service, to include incidents of treatment for heat injuries.  

(b)  Opine whether the appellant has any diagnosed disabilities as a result of any heat injuries sustained during ACDUTRA or INACDUTRA.

(c)  If the appellant has any diagnosed disabilities as a result of any heat injuries sustained during service, opine whether it is at least as likely as not (50 percent probability or greater) that the appellant's residuals of a heat injury were initially manifested during or is otherwise etiologically related to ACDUTRA service, to include incidents of treatment for heat injuries.  

The examiner's attention is directed to, but not limited to, the following:

(a) In the margin of the June 1998 service treatment record of heat exhaustion, there were notes (written in the same handwriting as the service treatment notes) 

   (i)  that the appellant was treated for a "heat stroke in basic [training] 6/94 Ft. Benning, GA."  

   (ii)  that the appellant was treated for "heat exhaustion" at Fort Benning a year later in advanced individual training (AIT).  

   (iii)  that while sitting in sun at Ft. Lewis, Washington during active duty for training, the appellant developed left shoulder pain radiating to arm.  

(b)  Treatment records from August 1995 at the Madigan facility in Washington indicate that the appellant was sitting in a foxhole when he experienced symptoms of a rapid heartbeat.  

(c)  Inpatient treatment records from Martin Army Hospital indicate that the appellant was treated for a week in July 1995 with complaints of dizziness, fever, tiredness, sore throat and stuffiness.

Please provide a complete explanation for all opinions.

2.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the appellant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



